            Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 1 of 22




               UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MASSACHUSETTS


  L.F.O.P., E.C.C., and J.C.C.

                            Plaintiffs,


       v.                                                         CIVIL COMPLAINT FOR
                                                                  DECLARATORY AND
                                                                  INJUNCTIVE RELIEF
   Alejandro Mayorkas, Secretary                                  UNDER THE
   U.S. DEPARTMENT OF HOMELAND SECURITY, and                      ADMINISTRATIVE
   Ur Mendoza Jaddou, Director, U.S. CITIZENSHIP AND              PROCEDURE ACT
   IMMIGRATION SERVICES,
                                                                  Case No.

                         Defendants.

                                                                  ORAL ARGUMENT
                                                                  REQUESTED


       Plaintiffs, by and through their undersigned counsel, bring this action and hereby allege as
follows:

                                     INTRODUCTION

    1. This case challenges the systemic refusal of the United States Citizenship and Immigration

 Services (“USCIS”) to approve Plaintiffs’ applications for employment authorization documents

 (“EADs”), in violation of federal regulations implementing the Immigration and Nationality Act

 (“INA”).

    2. Plaintiffs are young people who have escaped abuse, abandonment or neglect. In 1990,

 Congress deemed that children under age 21 and in need of protection required an opportunity to

 thrive and therefore established the Special Immigrant Juvenile Status (“SIJS”) program to

 provide them protection via a means to attain secure immigration status, thus stabilizing their

                                                  1
              Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 2 of 22



    lives. Under the SIJS provisions of the INA, state court judges with jurisdiction and expertise

    regarding juvenile matters may make specific findings about whether a child has been subjected

    to abuse, abandonment or neglect, the harm suffered, and whether return to a home country is in

    the child’s best interest. 8 U.S.C. § 1101(a)(27)(J). Based on these findings, the SIJS provisions

    allow such a child to self-petition for permanent immigration status by filing a “Form I-360”

    with USCIS. Approval of an I-360 self-petition enables the child to seek adjustment of status to

    lawful permanent residence and, ultimately, U.S. citizenship. Numerous legal requirements

    applicable to other noncitizens1 are statutorily waived for these children, as described in the

    Legal Background section infra.

       3. Despite the enhanced protection Congress accorded them, SIJS beneficiaries of approved

    I-360 petitions, unlike other noncitizens with pending and/or approved applications, are uniquely

    denied the opportunity to obtain an EAD following approval of their petitions. Defendants’

    policies and practices for administering the SIJS program have shut these SIJS beneficiaries out

    of all access to employment authorization documents, despite the lack of any Congressional

    mandate to do so and despite the harm that may result for these beneficiaries. Without EADs,

    SIJS beneficiaries may not work lawfully, and their recovery from the abuse, abandonment and

    neglect they have suffered is obstructed by that inability, as well as by the inability to obtain

    other benefits for which an EAD is often essential - such as a driver’s license or state




1
 Consistent with a new federal policy of avoiding the pejorative use of the word “alien” unless
required in quoting statutory language, Plaintiffs herein use the terms “noncitizen” or “immigrant”
to denote a person who is not a citizen of the U.S. See Tae D. Johnson Interim Guidance: Civil
Immigration Enforcement and Removal Priorities, U.S. Immigr. and Customs Enf’t (2021),
https://www.ice.gov/doclib/news/releases/2021/021821_civil-immigration-enforcement_interim-gu
idance.pdf; see also, U.S. Citizenship Act, H.R.1177, 117th Cong. (2021),
https://www.congress.gov/bill/117th-congress/house-bill/1177/text.

                                                      2
           Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 3 of 22



 identification card, a social security number, in-state tuition at public colleges and universities,

 and certain scholarships and financial aid for higher education.

    4. Defendants’ policies and practices misinterpret their own EAD regulations, which allow

EADs for individuals who have been “paroled” (i.e., under the immigration law parole

classification conferring authority to be present in the U.S.) pursuant to 8 C.F.R. §

274a.12(c)(11). Because SIJS beneficiaries are deemed to have been paroled as a matter of law,

see 8 U.S.C. § 1255(h), they are eligible for EADs according to this regulation. Defendants’

refusal to provide them EADs pursuant to this regulation is contrary to its plain meaning and

therefore unlawful under the Administrative Procedure Act (“APA”). Without an articulated,

reasoned basis, Defendants have also denied them access to any alternative EAD mechanisms,

including regulatory and subregulatory provisions that Defendants have made available to

similarly situated victims of harm and other lawfully present immigrants. By failing without a

reasoned explanation to provide a mechanism by which these SIJS beneficiaries might obtain

employment authorization, Defendants have acted in a manner that is arbitrary and capricious,

an abuse of discretion, and not in accordance with law and is therefore violative of the

Administrative Procedure Act.

    5. These policies, practices, conduct, and failures to act have harmed Plaintiffs, who cannot

work lawfully or access certain benefits and services that can help them heal and become fully

productive members of society. They seek injunctive and declaratory relief against Defendants’

misadministration of the SIJS program, regulations, and laws in the unlawful manner described

herein.

                               JURISDICTION AND VENUE

    6. This case arises under the APA, 5 U.S.C. § 701, et. seq. This Court has jurisdiction

                                                   3
           Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 4 of 22



pursuant to 28 U.S.C. § 1331 as a civil action arising under the laws of the United States. This

Court also has the authority to grant declaratory relief under 28 U.S.C. §§ 2201-02 and

injunctive relief under 5 U.S.C. § 702 and 28 U.S.C. §§ 1361-62. The United States has waived

sovereign immunity under 5 U.S.C. § 702.

    7. Pursuant to 28 U.S.C. §§ 1346(a)(2) and 1361, this Court also has original subject matter

jurisdiction because this action is filed against officers of a United States agency.

    8. Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to the claims occurred in this judicial district and because Plaintiffs reside

in this judicial district.

    9. This Court has personal jurisdiction over the Defendants pursuant to 28

U.S.C. § 1391(e)(1), because Defendants are agencies and officers of the United States.

                                              PARTIES

    10.     Plaintiff L.F.O.P. is a 23 year old noncitizen from Honduras with a Special

Immigrant Juvenile Status I-360 petition that was approved by USCIS on February 6, 2020.

See Exhibit 1. In April 2021, he filed an I-765 Employment Authorization application under

category (c)(11) of 8 C.F.R. § 274a.12(c), which remains pending. See Exhibit 2.

    11.     Plaintiff E.C.C is a 20 year old noncitizen from Guatemala with a Special

Immigrant Juvenile Status I-360 petition that was approved by USCIS on April 28, 2021. See

Exhibit 3. In August 2021, he filed an I-765 Employment Authorization application under

category (c)(11) of 8 C.F.R. § 274a.12(c), which remains pending. See Exhibit 4.

    12.     Plaintiff J.C.C is a 18 year old noncitizen from Guatemala with a Special

Immigrant Juvenile Status I-360 petition that was approved by USCIS on April 21,2021. She


                                                  4
          Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 5 of 22



filed an I-765 Employment Authorization application under category (c)(11) of 8 C.F.R. §

274a.12(c), which remains pending. See Exhibit 6.

   13.     Defendant Department of Homeland Security (“DHS”) is an executive department

of the United States government overseeing many immigration- based component parts,

including USCIS.

   14.     Defendant Alejandro Mayorkas is sued in his official capacity as Secretary of

DHS. In this capacity he directs each of the component agencies within DHS including USCIS

and is responsible for the administration of the immigration laws.

   15.     Defendant USCIS is a component agency of DHS and shares responsibility for the

implementation of the INA and other immigration- related laws of the United States. USCIS is

specifically tasked with the adjudication of immigration benefits, which includes the processing

of applications for permanent residence, immigrant petitions, applications for asylum,

applications for naturalization, applications for Special Immigrant Juvenile Status, and

applications for employment authorization.

   16.     Defendant Ur Mendoza Jaddou is sued in her official capacity as Director of USCIS.

                                    LEGAL BACKGROUND

   17.     Congress amended the INA in 1990 to confer “special immigrant” status

on immigrants “declared dependent on a juvenile court located in the United States and . . .

deemed eligible by that court for long-term foster care,” and for whom “. . . it would not be in

the alien’s best interest to be returned to the alien’s or parent’s previous country of

nationality…” Pub. L. No. 101-649 § 153, 104 Stat. 4978 (1990) (amending 8 U.S.C. §1101 by

adding the language as subsection (a)(27)(J)). Subsequent amendments to the INA in 1991 and


                                                  5
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 6 of 22



2008 removed numerous inadmissibility barriers for SIJS beneficiaries seeking adjustment of

status and also relaxed and clarified some eligibility requirements, which helped to expedite the

adjudication process. See Miscellaneous and Technical INA Amendments of 1991, Pub. L. No.

102-232, § 245, 105 Stat. 1733 (1991) and William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008, Pub. L. No. 110-457, § 235, 122 Stat. 5044, 5079 (2008)

(“TVPR”).

   18.      A SIJS beneficiary is eligible for status until age 21, 8 C.F.R. § 204.11( c)(1), and

the 2008 TVPR clarified that the applicant’s eligibility is dependent on age at the time the

individual files for SIJS classification with USCIS. See Pub. L. No. 110-457, § 235(d)(6), 122

Stat. 5044, 5079 (2008). Implementing regulations enacted by Immigration and Naturalization

Service (“INS”) in 1993 left the determination as to whether an immigrant was an eligible

juvenile within the meaning of the SIJS statute to state law and defined the juvenile courts

empowered to make such determinations. 8 C.F.R. §§ 101.6(a) and (c)(1) (1993).

   19.      The system established to attain SIJ status and ultimately permanent residence after a

state court determination requires two steps. First, the juvenile must file a Form I-360 petition

that USCIS must approve. See USCIS Policy Manual, vol. 6, pt. J, Ch. 3, available at

https://www.uscis.gov/policy-manual/volume-6-part-j-chapter-3 (last visited on September 20,

2021). Secondly, SIJS approval establishes eligibility to apply for adjustment of status to lawful

permanent residence. See 8 U.S.C. § 1255.

   20.      Once granted, apart from limited circumstances that trigger automatic revocation,

SIJS may not be revoked except "on notice," 8 C.F.R. § 205.2, and upon compliance with

procedural safeguards: USCIS must find "good and sufficient cause" for revocation; the

agency must provide notice of intent to revoke; and the SIJ designee must be given the


                                                  6
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 7 of 22



opportunity to present evidence opposing revocation. 8 U.S.C. § 1155; see also 8 C.F.R. §

205.2; 7 USCIS Policy Manual, pt. F, ch. 7 (Mar. 21, 2018); Osorio-Martinez v. Attorney

Gen. U.S., 893 F.3d 153, 163-64 (3d Cir. 2018).

   21.     Together, the statutory SIJS provisions encapsulate Congress’ intent to

permanently protect noncitizen juveniles who cannot reunify with parents because of abuse,

neglect or abandonment and whose return to their home country would be contrary to their

best interests. See Pub. L. No. 110-457, § 235(d), 122 Stat. 5044, 5079 (2008) [“Permanent

Protections for Certain At-Risk Children”](emphasis added.)

   22.     With regard to employment authorization, there are no statutory bars to EAD

issuance for SIJS beneficiaries of approved I-360s, yet Defendants’ EAD regulations have

omitted them as a specific category from the list of approximately 60 other categories of

noncitizens eligible for an EAD. See generally, 8 U.S.C. § 274a.12.

   23.     Defendants’ regulations do include an EAD category for paroled immigrants, as

noted above, with limited exceptions not applicable to SIJS beneficiaries. See 8 C.F.R. §

274a.12(c)(11) (“paroled alien EAD regulation.”)

   24.     Individuals with an approved SIJS I-360s are categorically deemed to “have been

paroled” into the United States as a matter of law for purposes of adjusting status to lawful

permanent resident, according to 8 USC § 1255(h). See also, 8 C.F.R § 245.1(a).

   25.     Defendants’ policy, however, is to treat SIJS parolees as not paroled for purposes

of the paroled alien EAD regulation. In its letters rejecting employment applications,

Defendants state that USCIS grants employment authorization under 8 CFR § 274a.12(c) (11)

to applicants who are in parole status as evidenced by a valid Form I-94, Arrival/Departure

Record, a document which is not provided to those individuals granted SIJS. See Exhibit 7

                                                  7
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 8 of 22



(KIND Declaration, para. 4). Similarly, in a Motion to Dismiss the complaint filed in

Godinez v. DHS, a lawsuit similar to this one, Defendants assert: “Plaintiffs are not ‘parolees’

for the purposes of membership in the class of individuals entitled to apply for employment

authorization.” See Motion to Dismiss at 1, Godinez et al. v. U.S. Dep’t of Homeland Sec. et

al., No. 4:20-cv-00828-GAF (W.D. Mo. Oct. 20, 2020), ECF 15. Additionally, in their Reply

Brief In Support of the same Motion to Dismiss, Defendants assert, "“SIJs, 8 U.S.C. §

1101(a)(27)(J), do not receive humanitarian parole, nor are they “deemed” to receive

humanitarian parole" (citing to 8 U.S.C. § 1255) and further assert that “Plaintiffs fail to

allege facts that would put them in a class of individuals eligible for work authorization. Cf. 8

C.F.R. § 274a.12(c)(11).” See Reply Brief at 1, Godinez et al. v. U.S. Dep’t of Homeland

Sec. et al., No. 4:20-cv-00828-GAF (W.D. Mo. Dec. 1, 2020), ECF 19-20.

   26.     These interpretations are not set forth in the language of the regulation itself. Nor

are they set forth in the form of written policy statements issued by USCIS. On the contrary,

the cited regulation identifies specific paroled individuals who are prohibited from obtaining

an EAD in the paroled alien category, and SIJ beneficiaries are not identified there. See 8

C.F.R. § 274a.12(c)(11).

   27.     Defendants only permit SIJs beneficiaries with approved I-360s to obtain an EAD

if independently eligible in another EAD category, such as if the beneficiary is also an

applicant for asylum or for adjustment of status to lawful permanent residence. See 8 C.F. R.

§ 274a.12(c)(8) and (c)(9).

   28.     To issue an EAD under 8 C.F.R. § 274a.12(c)(11) to a SIJS beneficiary,

Defendants require an I-94 document evidencing parole status. See Exhibit 7 (KIND

Declaration, para. 4).


                                                  8
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 9 of 22



   29.     Defendants’ published SIJS-related policies, however, do not allow issuance of

I-94 parole documents to SIJS beneficiaries of approved I-360s who are paroled as a matter

of law under 8 U.S.C 1255(h)(1).

   30.     Defendants do not issue I-94 documents to these beneficiaries as a matter of

practice. See Exhibit 7 (KIND Declaration, para. 4-5).

   31.     Defendants’ SIJS-related policies provide no alternative means by which a SIJS

beneficiary with an approved I-360 who is paroled under 8 U.S.C. § 1255(h)(1) may be

issued an EAD on that basis.

   32.     Such alternative means to qualify SIJS beneficiaries for EADs include, but are not

limited to, the provision of Deferred Action status upon SIJS approval, which would qualify

them for EADs in the Deferred Action category, 8 C.F.R. § 274a.12(c)(14). Defendants have

deployed this alternative for certain victims of violence such a U-visa beneficiary and a

Violence Against Women Act (“VAWA”) applicant, but not for SIJ beneficiaries who are

themselves proven victims of abuse, abandonment or neglect.

   33.     Defendants have utilized other administrative alternatives to provide EAD

eligibility to categories of noncitizens who are not expressly listed in their EAD regulations,

such as permitting the submission of an application for status to be held in abeyance pending

a formal filing, which would then qualify the individual for an EAD under an application

pending category.

   34.     In the thirty years since Congress established the SIJS program, none of

Defendants’ SIJS-related policy documents have addressed the employment authorization

needs of SIJS beneficiaries with an approved I-360 who cannot file for adjustment of status

immediately due to visa backlogs, or any other reason, and therefore cannot avail themselves


                                                 9
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 10 of 22



of independent routes to an EAD like the applicant for adjustment of status to permanent

resident category.

   35.     The denial of access to any means of obtaining lawful employment authorization

thwarts the protective humanitarian purposes of the statutory SIJS provisions, as described

above. SIJS beneficiaries, who are categorically victims of abuse, neglect, or abandonment,

often need access to health care and productive activity such as valid employment or a

college education in order to recover from their traumas and make effective use of the right to

seek permanent status in the U.S. that Congress has given them.

   36.     SIJS young people without an EAD may be denied the ability to pursue higher

education, as many states bar individuals without such documentation from merit and/or

need-based scholarships and/or reduced or “in-state” tuition at state colleges and universities.

See Laws and Policies Improving Access to Higher Education for Immigrants, National

Immigration Law Center (last updated July 2021).

https://www.nilc.org/wp-content/uploads/2017/10/table-access-to-ed-toolkit.pdf. In

Massachusetts, for example, a high school student who performs highly enough on the state’s

MCAS examination to win the John and Abigail Adams Scholarship, which provides free

tuition at any state college, university, or community college for eight semesters, must be

authorized to live and work in the U.S., if a noncitizen, in order to actually receive the

scholarship. See John and Abigail Adams Scholarship, Massachusetts Department of

Elementary and Secondary Education (last updated June 22, 2021),

https://www.doe.mass.edu/scholarships/adams .html. Additionally, eligibility for other

Massachusetts state aid and scholarship programs may be easier to establish with an EAD, a

secure and standardized federal immigration document recognized by state agencies and


                                                 10
            Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 11 of 22



colleges.

   37.       Additionally, although SIJS beneficiaries with approved I-360s are deemed

“lawfully present” for federal Affordable Care Act purposes under HHS policy, s ee 42

U.S.C.A. § 18081(b)(i)(I) and 45 C.F.R. § 152.2, SIJS beneficiaries without EADs face

barriers in accessing such care. For example, obtaining a driver’s license that may be needed

to drive to medical or therapy appointments the ACA coverage is meant to allow may be

difficult, inasmuch as Massachusetts requires proof of a social security number to obtain a

driver’s license, and eligibility for an SSN requires employment authorization, with limited

exceptions for certain public benefits. See 540 C.M.R. 2.06(3) §§ (b)(3) and (c)(3); 20 C.F.R.

§ 422.105; 20 C.F.R. § 422.107.

   38.       The lack of an EAD prevents SIJS beneficiaries from working lawfully, 8

U.S.C.A. § 1324a, and those who go to work in the underground economy face the risk of

exploitation, labor abuses and other abuses. This vulnerable position is contrary to the core

Congressional purpose in creating the Special Immigrant Juvenile Status program in 1990, to

provide legal status to children who had been subject to abuse, neglect, and/or abandonment

by one or both of their parents, so that they could remain in safety and security in the U.S.

and avoid return to the places where they had suffered. See Immigration Act of 1990, Pub. L.

No. 101-649, § 153, 104 Stat. 49786 (1990). In order to ensure that protected juveniles

would no longer be in such vulnerable positions, Congress even waived most grounds of

removability, so that the threat of deportation was eliminated and they could remain safely

and securely in the U.S. until granted lawful permanent residence. Pub. L. No. 101-649, §

153(b); see also 8 U.S.C. § 1227(c).

   39.       The lack of work authorization for SIJS beneficiaries under the care and protection


                                                 11
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 12 of 22



of the Commonwealth’s Department of Children and Families, furthermore, hampers the

ability of the state of Massachusetts to realize its commitment to “assist older adolescents and

young adults in their transition to independence and self-sufficiency” as well as the ability of

certain SIJS beneficiaries in DCF custody to document participation in employment for

which an EAD is required. See 110 C.M.R. § 23.00.

   40.       For such reasons, the American Bar Association adopted a resolution supporting

issuance of employment authorization to SIJS beneficiaries of approved petitions. See Am.

Bar Ass’n, Resolution 103A (adopted Feb. 22, 2021),

https://www.americanbar.org/content/dam/aba/directories/policy/midyear-2021/103a-midyear

-2021.pdf.



                                      STATEMENT OF FACTS

   41.       Plaintiff L.F.O.P. is a 23-year-old from Honduras. He came to the United States in

search of safety and stability after being neglected by his mother. Plaintiff L.F.O.P.’s father

died when he was only three years old and his mother did not adequately care for him. He did

not have access to basic necessities and was forced to leave school at a young age to take a

dangerous job in a clothing factory. In the United States, Plaintiff L.F.O.P. was able to return

to school and eventually graduated from high school. In June 2019, the Massachusetts

Worcester County Probate and Family Court entered special findings for him, including a

finding that reunification with his mother was not viable due to neglect and that it is not in his

best interest to return to Honduras. With the assistance of counsel, he filed an I-360 petition

for Special Immigrant Juvenile Status, which USCIS approved on February 6, 2020. See

Exhibit 1. Plaintiff was not issued an I-94 in conjunction with that approval. In April 2021, he


                                                 12
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 13 of 22



filed an I-765 application for employment authorization under category (c)(11), which

remains pending and is likely to be denied based on the Defendants’ policies, practices,

conduct and failures to act as alleged herein. See Exhibit 2.

   42.     Without employment authorization, Plaintiff L.F.O.P. has experienced numerous

challenges. Even though he is 23 years old, not having employment authorization has

prevented him from becoming fully self-sufficient. He is unable to obtain a social security

number and a driver’s license. Without a driver’s license he is dependent on others for

transportation. He is also prevented from reaching his goal of becoming an electrician by

attending a regional vocational technical school, participating in the requisite apprenticeship

program, and taking the licensing examination. Without work authorization and a social

security number, he is unable to begin the apprenticeship required as the first step in the

electrician licensing process. Apprenticeship programs require an employer and are thus

unavailable to noncitizens without employment authorization - whom employers are

forbidden from hiring. See Mass. Div. of Apprentice Standards, Apply to become an

apprentice in the trades (last visited Sept. 17, 2021),

https://www.mass.gov/how-to/apply-to-become-an-apprentice-in-the-trades,, Mass. Div. of

Apprentice Standards, Apprenticeship sponsor policies (last visited Sept. 17, 2021),

https://www.mass.gov/service-details/apprenticeship-sponsor-policies and

Mass. Dep’t of Labor, Department of Labor Standards regulations (last visited Sept. 17,

2021), https://www.mass.gov/service-details/department-of-labor-standards-regulations. A

social security number is also required to take the Class B electrician’s license. See Mass.

Board of State Examiners of Electricians, Licensure Candidate Information (last updated

March 18, 2014),


                                                 13
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 14 of 22



https://www.mass.gov/doc/candidate-information-bulletin-vendor-information-application-ex

amination-process/download.

   43.     Plaintiff E.C.C. came to the U.S. from Guatemala, after her parents had failed to

provide her with basic necessities and physical safety. Upon her arrival in the U.S., she was

placed with a sponsor in a dangerous, abusive, and exploitative situation. Following an

investigation, she was placed in the protective custody of the Massachusetts Department of

Children and Families (DCF), and at the Department’s request, findings were entered on her

behalf in November 2020 by the Massachusetts Worcester County Juvenile Court, including a

finding that reunification with her parents was not viable due to abandonment and neglect, and a

finding that it is not in her best interest to return to Guatemala. With the assistance of counsel, she

then filed an I-360 petition for Special Immigrant Juvenile Status, which USCIS approved on

April 28, 2021. See Exhibit 3. Plaintiff was not issued an I-94 following that approval. In August

2021, she filed an I-765 application for employment authorization under category (c)(11), which

remains pending (See Exhibit 4) and is likely to be denied based on the Defendants’ policies,

practices, conduct and failures to act as alleged herein. She continues to reside in a voluntary

placement through DCF as she finishes her last year of high school, and she hopes to become a

pediatric doctor.


   44.     Without an EAD, Plaintiff E.C.C. has suffered a number of hardships. She has been

unable to obtain a social security number or a driver’s license and has been cut off from lawful

employment opportunities. She has faced additional obstacles to pursuing her education during

the pandemic, such as difficulties with online learning, language barriers, and financial pressures.

She also experiences stress as a result of not having an EAD, SSN, a driver’s license, or a state



                                                 14
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 15 of 22



identification document. Although eligible for some financial support from DCF, otherwise

known as YASP (Young Adult Support Payments), she cannot receive certain financial support or

secondary education opportunities due to the lack of employment authorization and a social

security number. She could also become eligible for vocational opportunities with an EAD. The

lack of an EAD also prevents her from obtaining proof of her identity via a photo ID, as E.C.C.

has been unable to obtain a Guatemalan passport to this date. Without an EAD or home country

passport, she has difficulty accessing numerous services, documents, and benefits for herself that

may require a photo I.D, and this imposes additional hardship on her.

   45.     Plaintiff J.C.C. came to the U.S. from Guatemala after his parents had failed to

adequately care for him. Upon his arrival in the U.S., he was placed with a sponsor, and that

developed into an abusive situation. Following an investigation, J.C.C. was placed in the

protective custody of the Massachusetts Department of Children and Families (DCF) and, at the

Department’s request, findings were entered on his behalf in March 2020 by the Massachusetts

Worcester County Juvenile Court, including a finding that reunification with his parents was not

viable due to abandonment and neglect, and a finding that it is not in his best interest to return to

Guatemala. With the assistance of counsel, he then filed an I-360 petition for Special Immigrant

Juvenile Status, which USCIS approved on April 21, 2021. See Exhibit 5. Plaintiff was not issued

an I-94 following that approval. In August 2021, he filed an I-765 application for employment

authorization under category (c)(11), which remains pending (See Exhibit 6) and is likely to be

denied based on the Defendants’ policies, practices, conduct and failures to act as alleged herein.

He continues to reside in a voluntary placement through DCF in Worcester as he attends high

school full-time and hopes to become an electrician.

   46.     Without an EAD, Plaintiff J.C.C. has suffered a number of hardships. He has been


                                                 15
          Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 16 of 22



 unable to obtain a social security number or a driver’s license and has been cut off from

 lawful employment opportunities. He has faced additional obstacles to pursuing his education

 during the pandemic, such as difficulties with online learning, language barriers, and financial

 pressures. He also experiences stress as a result of not having an EAD, SSN, a driver’s

 license, or a state identification document. Although eligible for some financial support from

 DCF, otherwise known as YASP (Young Adult Support Payments), he cannot receive certain

 support due to the lack of employment authorization and a social security number. He could

 also become eligible for vocational opportunities with an EAD. The lack of an EAD also

 prevents him from obtaining proof of his identity via a photo ID, as he has been unable to

 obtain a Guatemalan passport to this date. Without an EAD or home country passport, he has

 difficulty accessing numerous services, documents, and benefits for himself that may require

 a photo I.D, and this imposes additional hardship on him.

    47.     As a result of Defendants’ policies, practices, conduct, and failure to act as

 described herein, Plaintiffs have suffered irreparable harm.

                                     CLAIMS FOR RELIEF

                     COUNT I: ADMINISTRATIVE PROCEDURE ACT,
                                 5 U.S.C. § 702 et. seq.

                            Failure to Comply with EAD Regulations

    48.     Plaintiffs incorporate by reference each of the preceding paragraphs.

    49.     Defendants’ policies, practices, conduct, and failures to act as alleged herein

violate 8 C.F.R. § 274a.12(c)(11) because they deny employment authorization to Plaintiffs,

who are paroled by law, and such denial is contrary to the plain meaning of that regulation and

without any basis in federal statute or regulation or USCIS’ own written policies and



                                                  16
          Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 17 of 22



instructions.

    50.     Defendants’ policies, practices, conduct, and failures to act as alleged herein

violate the APA, 5 U.S.C. § § 702 and 706, because they constitute agency action unlawfully

withheld or unreasonably denied and are arbitrary, capricious, an abuse of discretion, and not

in accordance with law.

    51.     At all times relevant to this litigation, Defendants were acting under the color

of the laws of the United States.

    52.     Defendants’ denial of employment authorization to Plaintiffs on the basis of

 Defendants’ policies, practices, conduct and failures to act as alleged herein constitutes final

 agency action for which there is no other adequate remedy.


    53.     Defendants’ unlawful policies, practices, conduct and failures to act as alleged herein

 have deprived Plaintiffs of employment authorization and caused them to suffer substantial,

 ongoing, and irreparable harm for which there is no adequate remedy at law.


                          COUNT II: ADMINISTRATIVE PROCEDURE
                                  ACT, 5 U.S.C. § 702 et. seq.

                   Systemic Deficiencies in Administration of SIJS Program

    54.     Plaintiffs incorporate by reference each of the preceding paragraphs.

    55.     By failing without a reasoned explanation to provide Plaintiffs with access to any

 employment authorization mechanisms provided to other similarly situated immigrants,

 Defendants’ policies, practices, conduct, and failures to act as alleged herein violate the APA, 5

 U.S.C. § § 702 and 706, because they constitute agency action unlawfully withheld or




                                                  17
         Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 18 of 22



unreasonably denied and are arbitrary, capricious, an abuse of discretion, and not in accordance

with law.


   56.      At all times relevant to this litigation, Defendants were acting under the color of the

laws of the United States.


   57.      Defendants’ policies, practices, conduct and failures to act as alleged herein

constitute final agency action for which there is no other adequate remedy.


   58.      Defendants’ policies, practices, conduct, and failures to act as alleged herein have

caused Plaintiffs to suffer substantial, ongoing, and irreparable harm for which there is no

adequate remedy at law. Plaintiffs have suffered irreparable harm entitling them to injunctive

and declaratory relief.


                                        REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court grant the

 following relief:

                A.        Assume jurisdiction over this matter;

                B.        Declare that Defendants’ policies, practices, conduct, and failures to

                          act as alleged herein violate Defendants’ regulations, including 8

                          C.F.R. § 274a.12(c)(11).

                C.        Declare that Defendants’ policies, practices, conduct, and failures to

                          act to administer the SIJS program without any access to employment

                          authorization for approved I-360 beneficiaries as alleged herein are

                          arbitrary and capricious, an abuse of discretion, and not in accordance

                                                     18
Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 19 of 22



          with law in violation of the APA;

    D.    Preliminarily and permanently enjoin Defendants from denying or

          delaying issuance of employment authorization to Plaintiffs on the

          basis of Defendants’ misinterpretation of Plaintiffs’ parole status for

          purposes of 8 CFR § 274a.12(c)(11);

    E.    Order Defendants to refrain from withholding employment

          authorization eligibility from Plaintiffs on any other lawful basis this

          Court finds applicable;

    F.    Award attorneys’ fees, costs, and interest under the Equal Access to

          Justice Act or as otherwise permitted by law; and

    G.    Grant such further and other relief as may be just and proper.

                         Respectfully submitted this 21st day of September 2021,

                                         /s/ Susan B. Church
                                         Susan B. Church
                                         BBO # 639306
                                         DEMISSIE & CHURCH
                                         929 Massachusetts Ave., Suite 01
                                         Cambridge, MA 02139
                                         (617) 354-3944
                                         sbc@demissiechurch.com


                                         /s/ Deirdre Giblin
                                         Deirdre Giblin
                                         BBO # 566547
                                         Massachusetts Law Reform Institute (MLRI)
                                         40 Court St. # 800
                                         Boston, MA 02108
                                         (617) 357-0700

                                    19
Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 20 of 22




                                   dgiblin@mlri.org



                                   /s/ Iris Gomez
                                   Iris Gomez
                                   BBO # 201000
                                   Massachusetts Law Reform Institute (MLRI)
                                   40 Court St. # 800
                                   Boston, MA 02108
                                   (617) 357-0700
                                   igomez@mlri.org

                                   /s/ Mario Paredes
                                   Mario Paredes
                                   BBO # 704644
                                   Massachusetts Law Reform Institute (MLRI)
                                   40 Court St. # 800
                                   Boston, MA 02108
                                   (617) 357-0700
                                   mparedes@mlri.org




                              20
          Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 21 of 22



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document, Complaint, filed through the ECF system will be sent

electronically on this 21st day of September to the registered participants as identified on the

Notice of Electronic Filing (NEF). Official service will occur pursuant to the court issued

summons. Paper copies will be sent to those parties now named that are non-registered

participants by First Class Mail.

                                                       /s/ Susan B. Church
                                                       Susan B. Church
                                                       BBO # 639306
                                                       DEMISSIE & CHURCH
                                                       929 Massachusetts Ave., Suite 01
                                                       Cambridge, MA 02139
                                                       (617) 354-3944
                                                       sbc@demissiechurch.com




                                                  21
Case 4:21-cv-11556-TSH Document 1 Filed 09/21/21 Page 22 of 22




                              22
